Exhibit 10.65

 

UFP TECHNOLOGIES, INC.

 

2003 INCENTIVE PLAN

As Amended on March 7, 2013

 

1.                                      Statement of Purpose. The purpose of
this 2003 Incentive Plan (hereinafter referred to as the “Plan”) is to benefit
UFP TECHNOLOGIES, INC. (the “Company”) through the maintenance and development
of its businesses by offering equity-based and other incentives to certain
present and future executives and other employees who are in a position to
contribute to the long-term success and growth of the Company, thereby
encouraging the continuance of their involvement with the Company and/or its
subsidiaries.

 

2.                                      Administration of the Plan.

 

(a)                                 Board or Committee Administration.  The Plan
shall be administered by the Compensation Committee of the Company’s Board of
Directors (the “Board”) or such other committee thereof consisting of such
members (not less than two) of the Board as are appointed from time to time by
the Board (the “Compensation Committee”), each of the members of which, at the
time of any action under the Plan, shall be (i) a “non-employee director” as
then defined under Rule 16b-3 under the Act (or meeting comparable requirements
of any successor rule relating to exemption from Section 16(b) of the Act),
(ii) an “outside director” as then defined under Section 162(m) of the Internal
Revenue Code (“Section 162(m)”) and (iii) an “independent director” as then
defined under the rules of the Nasdaq Stock Market (or meeting comparable
requirements of any stock exchange on which the Company’s Common Stock, $.01 par
value (the “Common Stock”) may then be listed).  Hereinafter, all references in
this Plan to the “Committee” shall mean the Board if no Committee has been
appointed.  The Committee shall have all necessary powers to administer and
interpret the Plan.  Such powers of the Compensation Committee include exclusive
authority (within the limitations described and except as otherwise provided in
the Plan) to select the employees or determine classes of employees to be
granted Awards under the Plan, to determine the aggregate amount, type, size,
and terms of the Awards to be made to eligible employees, and to determine the
time when Awards will be granted. The Compensation Committee may take into
consideration recommendations from the appropriate officers of the Company with
respect to making the foregoing determinations as to Plan Awards,
administration, and interpretation. The Committee shall have full power and
authority to adopt such rules, regulations, agreements and instruments for the
administration of the Plan and for the conduct of its business as the Committee
deems necessary or advisable.  The Committee’s interpretations of the Plan and
all action taken and determinations made by the Committee pursuant to the powers
vested in it hereunder shall be conclusive and binding on all parties concerned,
including the Company, its shareholders and any director or employee of the
Company or any Subsidiary.

 

(b)                                 Committee Actions.  The Committee may select
one of its members as its chairman, and shall hold meetings at such time and
places as it may determine.  A majority of the Committee shall constitute a
quorum and acts of a majority of the members of the Committee at

 

--------------------------------------------------------------------------------


 

a meeting at which a quorum is present, or acts reduced to or approved in
writing by all the members of the Committee (if consistent with applicable state
law), shall be the valid acts of the Committee.  From time to time the Board may
increase the size of the Committee and appoint additional members thereof,
remove members (with or without cause) and appoint new members in substitution
therefor, fill vacancies however caused, or remove all members of the Committee
and thereafter directly administer the Plan.

 

(c)                                  Performance-based Compensation.  In the
case of any Award intended to be eligible for the performance-based compensation
exception under Section 162(m), the Committee shall exercise its discretion
consistent with qualifying the Award for such exception.

 

(d)                                 Section 409A.  The Committee shall take into
account compliance with Section 409A of the Internal Revenue Code in connection
with any grant of an Award under the Plan, to the extent applicable.

 

3.                                      Eligibility. Participation in the Plan
shall be limited to executives or other employees (including officers and
directors who are also employees) of the Company and its Subsidiaries selected
on the basis of such criteria as the Committee may determine.  Employees who
participate in other incentive or benefit plans of the Company or any Subsidiary
may also participate in this Plan. As used herein, the term “employee” shall
mean any person employed full time or part time by the Company or a Subsidiary
on a salaried basis, and the term “employment” shall mean full-time or part-time
salaried employment by the Company or a Subsidiary.

 

4.                                      Rules Applicable to Awards.

 

(a)                                 All Awards.

 

(i)               Awards. Awards may be granted in the form of any or a
combination of the following: Stock Options; SARs; Restricted Stock;
Unrestricted Stock; Stock Unit Awards, other Stock Based Awards; Cash
Performance Awards; other Performance Awards; or grants of cash, or loans, made
in connection with other Awards in order to help defray in whole or in part the
economic cost (including tax cost) of the Award to the Participant.

 

(ii)            Terms of Awards.  The Committee shall determine the terms of all
Awards subject to the limitations provided herein.

 

(iii)         Performance Criteria. Where rights under an Award depend in whole
or in part on satisfaction of Performance Criteria, actions by the Company that
have an effect, however material, on such Performance Criteria or on the
likelihood that they will be satisfied will not be deemed an amendment or
alteration of the Award.

 

(iv)        Vesting, Etc.  Without limiting the generality of Section 4(a)(ii),
the Committee may determine the time or times at which an Award will vest (i.e.,
become free of forfeiture restrictions) or become exercisable and the terms on
which an Award requiring exercise will remain exercisable.

 

2

--------------------------------------------------------------------------------


 

(v)           Section 162(m). The Committee in its discretion may grant
Performance Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m) and Performance Awards that are not
intended so to qualify. In the case of an Award intended to be eligible for the
performance-based compensation exception under Section 162(m), the Plan and such
Award shall be construed to the maximum extent permitted by law in a manner
consistent with qualifying the Award for such exception. In the case of a
Performance Award intended to qualify as performance-based for the purposes of
Section 162(m), the Committee shall pre-establish in writing one or more
specific Performance Criteria no later than 90 days after the commencement of
the period of service to which the performance relates (or at such earlier time
as is required to qualify the Award as performance-based under Section 162(m)). 
Prior to payment of any Performance Award intended to qualify as
performance-based under Section 162(m), the Committee shall certify whether the
Performance Criteria have been attained, and such determination shall be final
and conclusive. In the case of a Performance Award intended to qualify as
performance-based for the purposes of Section 162(m), the provisions of this
Section 4(a)(v) shall be construed in a manner that is consistent with the
regulations under Section 162(m).

 

(b)                                 Awards Requiring Exercise.

 

(i)  Time and Manner of Exercise.  Unless the Committee expressly provides
otherwise, (A) an Award requiring exercise by the holder will not be deemed to
have been exercised until the Committee receives a written notice of exercise
(in form acceptable to the Committee) signed by the appropriate person and
accompanied by any payment required under the Award; and (B) if the Award is
exercised by any person other than the Participant, the Committee may require
satisfactory evidence that the person exercising the Award has the right to do
so.

 

(ii)  Exercise Price.  The Committee shall determine the exercise price of each
Stock Option or SAR; provided, however, that each Stock Option or SAR must have
an exercise price that is not less than the fair market value of the Stock
subject to the Stock Option, determined as of the date of grant.  Except as
provided in Section 6, in no event may any Stock Option or SAR previously
granted under the Plan (i) be amended to decrease the exercise price or strike
price thereof, as the case may be, (ii) be cancelled in conjunction with the
grant of any new Stock Option or SAR with a lower exercise price or strike
price, as the case may be, (iii) be amended to provide for a cash buyout of the
Stock Option or SAR if such Stock Option or SAR is not “in the money,” (iv) be
subject to a voluntary surrender and subsequent grant of “in the money” Stock
Option or SAR (v) otherwise be subject to any action that would be treated under
the NASDAQ rules as a “repricing” of such Stock Option or SAR unless such
amendment, cancellation or action is approved by the Company’s shareholders.

 

(iii)  Payment of Exercise Price, If Any. Where the exercise of an Award is to
be accompanied by payment, the Committee may determine the required or permitted
forms of payment.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Awards Not Requiring Exercise.

 

(i).                               Restricted Stock.  Restricted Stock awards
shall be evidenced by a written agreement in the form prescribed by the
Committee in its discretion, which shall set forth the number of shares of
Common Stock awarded, the restrictions imposed thereon  (which may include,
without limitation, restrictions on the right of the grantee to sell, assign,
transfer or encumber  shares while such shares are subject to other restrictions
imposed under this Section 4), the duration of such restrictions; the events
(which may, in the discretion of the Committee, include performance-based events
or objectives) the occurrence of which would cause a forfeiture of the
Restricted Stock in whole or in part; and such other terms and conditions as the
Committee in its discretion deems appropriate.  If so determined by the
Committee at the time of an award of Restricted Stock, the lapse of restrictions
on Restricted Stock may be based on the extent of achievement over a specified
performance period of one or more performance targets based on performance
criteria established by the Committee.  Restricted Stock awards shall be
effective upon execution of the applicable Restricted Stock agreement by the
Company and the Participant.  Following a Restricted Stock award and prior to
the lapse or termination of the applicable restrictions, the share certificates
for such Restricted Stock shall be held in escrow by the Company.  Upon the
lapse or termination of the applicable restrictions (and not before such time),
the certificates for the Restricted Stock shall be issued or delivered to the
Participant.  From the date a Restricted Stock award is effective, the
Participant shall be a shareholder with respect to all the shares represented by
such certificates and shall have all the rights of a shareholder with respect to
all such shares, including the right to vote such shares and to receive all
dividends and other distributions paid with respect to such shares, subject only
to the restrictions imposed by the Committee.

 

(ii).                            Stock Unit Awards.  Stock Unit Awards shall be
evidenced by a written agreement in the form prescribed by the Committee in its
discretion, which shall set forth the number of shares of Common Stock to be
awarded pursuant to the Award,  the restrictions imposed thereon  (which may
include, without limitation: restrictions on the right of the grantee to sell,
assign, transfer or encumber the Award prior to vesting, and,  in the discretion
of the Committee, certain continued service requirements and terms under which
the vesting of such Awards might be accelerated) and such other terms and
conditions as the Committee in its discretion deems appropriate.  If so
determined by the Committee at the time of the grant of a Stock Unit Award,
vesting of the Award may be contingent on achievement over a specified
performance period of one or more performance targets based on performance
criteria established by the Committee.  Stock Unit Awards shall be effective
upon execution of the applicable Stock Unit Award Agreement by the Company and
the Participant.  Upon a determination of satisfaction of the applicable
performance-related conditions and satisfaction of the applicable continued
service requirements, (and not before such time), shares of Stock shall be
issued to the Participant pursuant to the Award.  The Participant shall not have
any rights of a shareholder of the Company with respect to such shares prior to
such issuance.

 

(iii)                            Unrestricted Stock and Other Stock-Based
Awards.  The Committee shall have the authority in its discretion to grant to
eligible Participants Unrestricted Stock and other

 

4

--------------------------------------------------------------------------------


 

Stock-Based Awards.  The Committee shall determine the terms and conditions, if
any, of any Other Stock Based Awards made under the Plan.

 

(iv)                           Non Stock — Based Awards.  The Committee shall
have the authority in its discretion to grant to eligible Participants Awards
not based on the Stock, including, without limitation, Cash Performance Awards,
and other Performance Awards as deemed by the Committee to be consistent with
the purposes of the Plan.

 

5.                                      Limits on Awards under the Plan.

 

(a)                                 Number of Shares.   A maximum of 2,250,000
shares of Common Stock, subject to adjustment as provided in Section 6, may be
delivered in satisfaction of Stock-Based Awards under the Plan.

 

(b)                                 Share Counting Rules.  The Committee may
adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting (as, for example, in the case of tandem or substitute awards)
and make adjustments if the number of shares of Stock actually delivered differs
from the number of shares previously counted in connection with an Award.  To
the extent that an Award expires or is canceled, forfeited, settled in cash or
otherwise terminated or concluded without a delivery to the Participant of the
full number of shares to which the Award related, the undelivered shares will
again be available for grant.  Shares withheld in payment of the exercise price
or taxes relating to an Award and shares equal to the number surrendered in
payment of any exercise price or taxes relating to an Award shall be deemed to
constitute shares not delivered to the Participant and shall be deemed to again
be available for Awards under the Plan; provided, however, that, where shares
are withheld or surrendered more than ten years after the date of the most
recent stockholder approval of the Plan or any other transaction occurs that
would result in shares becoming available under this Section 5(b), such shares
shall not become available if and to the extent that it would constitute a
material revision of the Plan subject to stockholder approval under then
applicable rules of the national securities exchange on which the Stock is
listed or the Nasdaq Stock Market, as applicable.

 

(c)                                  Type of Shares.  Common Stock delivered by
the Company under the Plan may be authorized but unissued Common Stock or
previously issued Common Stock acquired by the Company and held in treasury.  No
fractional shares of Common Stock will be delivered under the Plan.

 

(d)                                 Other Stock-Based Award Limits.  The maximum
number of shares of Common Stock subject to Awards that may be granted to any
person in any calendar year  shall be 150,000.  In addition, in no event shall
the number of Awards providing for the acquisition of shares of Common Stock for
a consideration less than Fair Market Value as of the date of grant or exercise
of such Awards granted to all Participants in any Fiscal Year exceed 250,000.  
For this purpose, Fair Market Value may be determined as of a date not more than
two trading days prior to the date of grant or exercise in order to facilitate
compliance with the reporting requirements under Section 16 of the Act.  Subject
to these limitations, each person eligible to participate in the Plan shall be
eligible in any year to receive Awards covering up to the full number of shares
of Common Stock then available for Awards under the Plan.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Other Award Limits.   No more than
$1,000,000 may be paid to any individual with respect to any Cash Performance
Award or other Performance Award (other than an Award expressed in terms of
shares of  Common Stock or units representing Common Stock, which shall instead
be subject to the limit set forth in Section 5(d) above).  In applying the
dollar limitation of the preceding sentence: (A) multiple Cash or other
Performance Awards to the same individual that are determined by reference to
performance periods of one year or less ending with or within the same fiscal
year of the Company shall be subject in the aggregate to one $1,000,000 limit,
and (B) multiple Cash or other Performance Awards to the same individual that
are determined by reference to one or more multi-year performance periods ending
in the same fiscal year of the Company shall be subject in the aggregate to
separate $1,000,000 limits.

 

6.                                      Adjustments for Recapitalizations,
Mergers, Etc.

 

(a)                                 Dilution and Other Adjustments. 
Notwithstanding any other provision of the Plan, in the event of any change in
the outstanding shares of Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares, or
other similar corporate change (including a Corporate Event, as defined below),
an equitable adjustment shall be made, as determined by the Committee, so as to
preserve, without increasing or decreasing, the value of Awards and
authorizations, in (i) the maximum number or kind of shares issuable or Awards
which may be granted under the Plan, (ii) the maximum number, kind or value of
any Plan Awards which may be awarded or paid in general or to any one employee
or to all employees in a Fiscal Year, (iii) the performance-based events or
objectives applicable to any Plan Awards, (iv) any other aspect or aspects of
the Plan or outstanding Awards made thereunder as specified by the Committee, or
(v) any combination of the foregoing.  Such adjustments shall be made by the
Committee and shall be conclusive and binding for all purposes of the Plan.

 

(b)                                 Corporate Events.  Notwithstanding the
foregoing, except as may otherwise be provided in an Award agreement or a
written employment agreement between the Participant and the Company which has
been approved by the Committee, upon any Corporate Event, in lieu of providing
the adjustment set forth in Section 6(a) above, the Committee may, in its
discretion, cancel any or all vested and/or unvested Awards as of the
consummation of such Corporate Event, and provide that holders of Awards so
cancelled will receive a payment in respect of cancellation of their Awards
based on the amount of the per share consideration being paid for the Stock in
connection with such Corporate Event, less, in the case of Options and other
Awards subject to exercise, the applicable exercise price; provided, however,
that holders of (i) Options shall only be entitled to consideration in respect
of cancellation of such Awards if the per share consideration less the
applicable exercise price is greater than zero, and (ii) Performance Awards 
shall only be entitled to consideration in respect of cancellation of such
Awards to the extent that applicable performance criteria are achieved prior to
or as a result of such Corporate Event, and shall not otherwise be entitled to
payment in consideration of cancelled unvested Awards.  Payments to holders
pursuant to the preceding sentence shall be made in cash, or, in the sole
discretion of the Committee, in such other consideration necessary for a holder
of an Award to receive property, cash or securities as such holder would have
been entitled to receive upon the

 

6

--------------------------------------------------------------------------------


 

occurrence of the transaction if the holder had been, immediately prior to such
transaction, the holder of the number of shares of Stock covered by the Award at
such time.

 

7.                                      Miscellaneous Provisions.

 

(a)                                 The holder of a Plan Award shall have no
rights as a Company shareholder with respect thereto unless, and until the date
as of which, shares of Common Stock shall have been issued in respect of such
Award.

 

(b)                                 Except as the Committee shall otherwise
determine in connection with determining the terms of Awards to be granted or
shall thereafter permit, no Plan Award or any rights or interests therein of the
recipient thereof shall be assignable or transferable by such recipient except
upon death to his or her Designated Beneficiary or by will or the laws of
descent and distribution, and, except as aforesaid, during the lifetime of the
recipient, a Plan Award shall be exercisable only by, or payable only to, as the
case may be, such recipient or his or her guardian or legal representative.

 

(c)                                  All Awards granted under the Plan shall be
evidenced by agreements in such form and containing and/or incorporating such
terms and conditions (not inconsistent with the Plan and applicable law) in
addition to those provided for herein as the Committee shall approve.

 

(d)                                 No shares of Common Stock shall be issued,
delivered or transferred upon exercise or in payment of any Award granted
hereunder unless and until all legal requirements applicable to the issuance,
delivery or transfer of such shares have been complied with to the satisfaction
of the Committee and the Company, including, without limitation, compliance with
the provisions of the Securities Act of 1933, the Act and the applicable
requirements of the exchanges on which the Company’s Common Stock may, at the
time, be listed. The Committee and the Company shall have the right to condition
any issuance of shares of Common Stock made to any Participant hereunder on such
Participant’s undertaking in writing to comply with such restrictions on his or
her subsequent disposition of such shares as the Committee and/or the Company
shall deem necessary or advisable as a result of any applicable law, regulation
or official interpretation thereof, and certificates representing such shares
may be legended to reflect any such restrictions.

 

(e)                                  The Company shall have the right to make
such provision for the withholding of taxes as it deems necessary. In
furtherance of the foregoing, the Company shall have the right to require, as a
condition of the distribution of Awards in Common Stock, that the Participant or
other person receiving such Common Stock either (i) pay to the Company at the
time of distribution thereof the amount of any federal, state, or local taxes 
which the Company is required to withhold with respect to such Common Stock or
(ii) make such other arrangements as the Company may authorize from time to time
to provide for such withholding including without limitation having the number
of the units of the Award cancelled or the number of the shares of Common Stock
to be distributed reduced by an amount with a value equal to the value of such
taxes required to be withheld.  Notwithstanding the foregoing, the Committee
may, in its discretion, in connection with the grant of any Award of Common
Stock, authorize the Company

 

7

--------------------------------------------------------------------------------


 

to pay to Participant receiving the Award, a cash gross-up payment  in an amount
necessary to cover such federal, state or local taxes attributable to such Award
and to such cash payment.

 

(f)                                   No employee or director of the Company or
a Subsidiary or other person shall have any claim or right to be granted an
Award under this Plan.  Neither this Plan nor any action taken hereunder shall
be construed as giving any employee any right to be retained in the employ of
the Company or a Subsidiary, it being understood that all Company and Subsidiary
employees who have or may receive Awards under this Plan are employed at the
will of the Company or such Subsidiary and in accord with all statutory
provisions.

 

(g)                                  The costs and expenses of administering
this Plan shall be borne by the Company and not charged to any Award or to any
employee or Participant receiving an Award.

 

(h)                                 In addition to the terms defined elsewhere
herein, the following terms as used in this Plan shall have the following
meanings:

 

“Act” shall mean the Securities Exchange Act of 1934 as amended from time to
time.

 

“Award” shall mean an award described in Section 4(a)(i).

 

“Business Combination” shall mean (i) the consummation of a reorganization,
merger or consolidation or sale or disposition of all or substantially all of
the assets of the Company.

 

“Cash Performance Award” shall mean a Performance Award payable in cash.  The
right of the Company to extinguish an Award in exchange for cash or the exercise
by the Company of such right shall not make an Award otherwise not payable in
cash a Cash Performance Award.

 

“Change in Control” shall mean  (i) a Business Combination, unless, in each case
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of the Common Stock of
the Company immediately before the consummation of such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
the transaction owns the Company or all or substantially all of the assets of
the Company either directly or indirectly through one or more subsidiaries); and
(B) no person or group (as defined in Section 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934) of the Company or the corporation resulting
from the Business Combination) beneficially owns, directly or indirectly, more
than 50% of the then outstanding shares of the common stock of the corporation
resulting from the Business Combination;  (ii) individuals who, as of the date
of grant of an Award hereunder constitute the Board of Directors of the Company
(the “Incumbent Board”)

 

8

--------------------------------------------------------------------------------


 

thereafter cease for any reason to constitute at least a majority of the Board
of Directors of the Company, provided, however, that any individual’s becoming a
director after the date of grant of such Award whose election, or nomination for
election by the stockholders of the Company, was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board will be
considered as though the individual were a member of the Incumbent Board, but
excluding, for this purpose, any individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or
(iii) any person (as defined in Section 13(d) or 14(d)(2) of the Securities
Exchange Act of 1934) shall become at any time or in any manner the beneficial
owner of capital stock of the Company representing more than 50% of the voting
power of the Company.

 

“Corporate Event” means (i) a merger or consolidation involving the Company in
which the Company is not the surviving corporation; (ii) a merger or
consolidation involving the Company in which the Company is the surviving
corporation but the holders of shares of Stock receive securities of another
corporation and/or other property, including cash; or (iii) the reorganization
or liquidation of the Company.

 

“Designated Beneficiary” shall mean the person or persons, if any, last
designated as such by the Participant on a form filed by him or her with the
Company in accordance with such procedures as the Committee shall approve.

 

“Fair Market Value” of a share of Common Stock of the Company on any date shall
mean the closing price of the Common Stock on the trading day coinciding with
such date, or if not trading on such date, then the closing price as of the next
following trading day.  If shares of the Common Stock shall not have been traded
on any national exchange or interdealer quotation system for more than 10 days
immediately preceding such date or if deemed appropriate by the Committee for
any other reason, the fair market value of shares of Common Stock shall be
determined by the Committee in such other manner as it may deem appropriate.

 

“Fiscal Year” shall mean the twelve-month period used as the annual accounting
period by the Company and shall be designated according to the calendar year in
which such period ends.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 and
regulations thereunder as amended from time to time.  References to particular
sections of the Internal Revenue Code shall include any successor provisions.

 

“ISO” shall mean an incentive stock option under Section 422 of the Internal
Revenue Code.

 

9

--------------------------------------------------------------------------------


 

“Participant” shall mean, as to any Award granted under this Plan and for so
long as such Award is outstanding, the employee to whom such Award has been
granted.

 

“Performance Award” shall mean an Award subject to Performance Criteria.

 

“Performance Criteria” shall mean specified criteria the satisfaction of which
is a condition for the exercisability, vesting or full enjoyment of an Award.
For purposes of Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion shall mean an objectively determinable measure of performance relating
to any of the following (determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): (i) sales; revenues; assets;
liabilities; costs; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, amortization or other items, whether
or not on a continuing operations or an aggregate or per share basis; return on
equity, investment, capital or assets; one or more operating ratios; borrowing
levels, leverage ratios or credit rating; market share; capital expenditures;
cash flow; working capital requirements; stock price; stockholder return; sales,
contribution or gross margin, of particular products or services; particular
operating or financial ratios; customer acquisition, expansion and retention; or
any combination  of the foregoing; or (ii) acquisitions and divestitures (in
whole or in part); joint ventures and strategic alliances; spin-offs, split-ups
and the like; reorganizations; recapitalizations, restructurings, financings
(issuance of debt or equity) and refinancings; transactions that would
constitute a change of control; or any combination of the foregoing.  A
Performance Criterion measure and targets with respect thereto determined by the
Committee need not be based upon an increase, a positive or improved result or
avoidance of loss.

 

“Restricted Stock” shall mean an Award of Stock subject to forfeiture to the
Company if specified conditions are not satisfied.

 

“SARs” shall mean rights entitling the holder upon exercise to receive cash or
Stock, as the Committee determines, equal to a function (determined by the
Committee using such factors as it deems appropriate) of the amount by which the
Stock has appreciated in value since the date of the Award.

 

“Stock” shall mean Common Stock of the Company, par value $.01 per share.

 

“Stock-based Awards” shall mean such awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Common Stock as deemed by the Committee to be consistent with the
purposes of the Plan, and shall include, without limitation, all Stock Options,
SARs, Restricted Stock, Stock Unit Awards and any Performance Awards consisting
of any of the foregoing.

 

“Stock Options” shall mean options entitling the recipient to acquire shares of
Stock upon payment of the exercise price and shall consist of ISO’s and
non-statutory options.

 

10

--------------------------------------------------------------------------------


 

“Stock Unit Awards” shall mean an award payable in shares of Stock.  A Stock
Unit Award may, but shall not be required to include a Performance Award.

 

“Subsidiary” shall mean any domestic or foreign corporation, partnership,
association, joint stock company, trust or unincorporated organization
“affiliated “ with the Company, that is, directly or indirectly, through one or
more intermediaries, “controlling”, “controlled by” or  “under common control
with”, the Company.

 

“Unrestricted Stock” shall mean an Award of Stock not subject to any
restrictions under the Plan.

 

(i)                                     This Plan shall be governed by the laws
of the Commonwealth of Massachusetts and shall be construed for all purposes in
accordance with the laws of said Commonwealth except as may be required by the
General Corporation Law of Delaware or by applicable federal law.

 

8.                                      Amendments and Termination; Requisite
Shareholder Approval.   The Board may at any time terminate or from time to time
amend or suspend the Plan in whole or in part in such respects as the Board may
deem advisable in order that Awards granted thereunder shall conform to any
change in the law, or in any other respect which the Board may deem to be in the
best interests of the Company; provided, however, that no amendment of the Plan
shall be made without shareholder approval if shareholder approval of the
amendment is at the time required by applicable law, or by the rules of the
Nasdaq Stock Market or any stock exchange on which Common Stock may be listed.
The Board shall have the power to amend the Plan in any manner contemplated by
Section 9 deemed necessary or advisable for Awards granted under the Plan to
qualify for the exemption provided by Rule 16b-3 (or any successor rule relating
to exemption from Section 16(b) of the Act), to qualify as “performance-based”
compensation under Section 162(m) or to comply with applicable law, and any such
amendment shall, to the extent deemed necessary or advisable by the Board, be
applicable to any outstanding Awards theretofore granted under the Plan
notwithstanding any contrary provisions contained in any Award agreement.  In
the event of any such amendment to the Plan, the holder of any Award outstanding
under the Plan shall, upon request of the Board and as a condition to the
exercisability thereof, execute a conforming amendment in the form prescribed by
the Board to any Award agreement relating thereto within such reasonable time as
the Board shall specify in such request.  With the consent of the Participant
affected, the Board may amend outstanding agreements evidencing Plan Awards in a
manner not inconsistent with the terms of the Plan.  Notwithstanding anything
contained in this Section 8 or in any other provision of the Plan, unless
required by law, no action contemplated or permitted by this Section 8 shall
adversely affect any rights of Participants or obligations of the Company to
Participants with respect to any Award theretofore made under the Plan without
the consent of the affected Participant.

 

9.                                      Effective Date and Term of Plan. This
Plan was adopted on April 8, 2003.  The Plan was amended on February 26, 2007,
March 22, 2007, February 21, 2008, March 2, 2011 and March 7, 2013.   The Plan
shall remain in effect, subject to the right of the Board of Directors to
further amend or terminate the Plan at any time pursuant to Section 8 hereof,
until

 

11

--------------------------------------------------------------------------------


 

all shares subject to it shall have been purchased or acquired according to the
Plan’s provisions, provided, however, that no ISO may be granted under the Plan
after March 1, 2021.

 

12

--------------------------------------------------------------------------------